
	

114 HR 5250 IH: Growing And Reviving Rural Economies Through Transitioning HUBZone Redesignation Act of 2016
U.S. House of Representatives
2016-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5250
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2016
			Mr. Delaney (for himself and Mr. Takai) introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Small Business Act to reform the HUBZone program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Growing And Reviving Rural Economies Through Transitioning HUBZone Redesignation Act of 2016. 2.HUBZone reforms (a)Redesignated areasSection 3(p) of the Small Business Act (15 U.S.C. 632(p)) is amended in paragraph (4)(C), by striking until the later of and all that follows and inserting for the 7-year period following the date on which the census tract or nonmetropolitan county ceased to be so qualified..
 (b)ApplicabilityThe amendment made by subsection (a) shall apply to any census tract or nonmetropolitan county that is a redesignated area or becomes a redesignated area under section 3(p)(4)(C) of the Small Business Act (15 U.S.C. 632(p)(4)(C)) on or after the date of enactment of this Act.
			
